Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species
Group I Species 1 – Found in figure 1 - 8
Group II Species 2 – Found in figure 8 - 11C. 
The species are independent or distinct because these are two different inventions with the group I requiring a rigid bottle opener, an oblong aperture, a post, a barb, a head housing, a leverage leg whereas the group II requiring a rigid bottle opener, an oblong aperture, a post, a barb and a trademark. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of claims is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  This would require different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
During a telephone conversation with Brian Janowski on 01/07/2022 a provisional election was made without traverse to prosecute the invention of tool, claims 1-8, 10-13, and 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9 and 14 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1 and 5  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 each recite “swept toward” the precise meaning of which is unclear.
Claims 2-8, 10-13, 15-18, and 20 are rejected as being dependent from a rejected claim. Appropriate action is necessary. No new matter should be entered.

	Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-4, 10-11, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moulton (US 1,070,513).
7.	Regarding independent claim 1, Moulton discloses a beverage tool (Fig 1, cork puller) comprising: 
a bottle cap remover portion (Fig 1, bottle cap removing terminal 12) operable for removing a bottle cap; 
a solids removal portion (Fig 1, cork extracting terminal 11 ) operable for removing debris from inside a bottle; 
said bottle cap remover portion comprising a rigid bottle opener (Fig 1, removing terminal 12); 
rigid bottle opener formed between a substantially flat first face  (annotate Fig 2 below) and a substantially flat second face (Fig 2, second face is opposed to first face ); 
an outside wall (Fig 2) extending between said first face and said second face along an outside perimeter of said rigid bottle opener; 
an inside wall (Fig 2) extending between said first face and said second face; 
said inside wall defining an oblong aperture (Fig 2) within said rigid bottle opener; 
said solids removal portion comprising a post (Fig 2, single rod of metal 10) extending along an axis away from said bottle cap remover portion; 
a first barb (Fig 2, barb 14) extending from a distal end of said post; and 
said first barb swept towards said bottle cap remover portion (Fig 2).  

    PNG
    media_image1.png
    491
    507
    media_image1.png
    Greyscale

Annotated Figure 2

8.	Regarding claim 2, Moulton discloses the limitations of claim 1, as described above, and further discloses the beverage tool of claim 1 further comprising: 
a substantially flat frontal face (Fig 2) extending along the length of said post; 
a substantially flat rear face (Fig 2, rear face is opposed to frontal face along rod 10) extending along the length of said post; 
said frontal face and said rear face substantially parallel and opposed to each other on each side of said post (Fig 2); and 
whereas said frontal face is parallel to said first face (Fig 2); and 
whereas said rear face is parallel to said second face (Fig 2).  

claim 3, Moulton discloses the limitations of claim 1, as described above, and further discloses the beverage tool of claim 1 further comprising: a first tongue (Fig 2, edge 20); and said first tongue extends into said oblong aperture from at least one side of said inside wall (Fig 2).  

10.	Regarding claim 4, Moulton discloses the limitations of claim 3, as described above, and further discloses the beverage tool of claim 3 whereas said first tongue faces proximally (Fig 2).
  
11.	Regarding claim 10, Moulton discloses the limitations of claim 1, as described above, and further discloses the beverage tool of claim 1 further comprising: a relief (Fig 2) at a medial intersection between said post and at least one of said first barb and said second barb.  

12.	Regarding claim 11, Moulton discloses the limitations of claim 1, as described above, and further discloses the beverage tool of claim 1 further comprising: 
a substantially flat portion of said inside wall of said oblong aperture (Fig 2)
whereas said substantially flat portion is opposed to said first tongue (Fig 2).
  
13.	Regarding claim 15, Moulton discloses the limitations of claim 1, as described above, and further discloses the beverage tool of claim 1 further comprising: a leverage leg (Fig 2) extending from said rigid bottle opener. 
 
claim 18, Moulton discloses the limitations of claim 1, as described above, and further discloses the beverage tool of claim 1 whereas said post terminates distally at a blunt end (Fig 2).  

15.	Regarding claim 20, Moulton discloses the limitations of claim 1, as described above, and further discloses he beverage tool of claim 1 whereas the thickness of said rigid bottle opener portion is substantially the same as the thickness of said post portion (Fig 3, same thickness).

16.	Claims 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons (US 1,243,845).
17.	Regarding independent claim 19, Lyons teaches a method of using a beverage tool comprising the steps of: obtaining a bottle containing solids debris; obtaining a beverage tool; securing the bottle with internal debris to be removed; holding the bottle such that gravity moves the debris to the neck of the bottle; inserting the post portion of the beverage tool in the mouth of the bottle; moving the barbs of the beverage tool past at least a portion of the solid debris; tilting the post portion such that barbs extending from the post engage the solid debris; retracting the beverage tool thereby simultaneously removing the debris from the bottle; removing the debris from the barb; disposing the debris (Fig 3, page 1, lines 54-69, the bottle is hold securely upside down for pushing the cork 16 close to neck 17 of bottle by gravity. The prong 12 of the cork extractor engages cork for removing cork from bottle and disposing).

    PNG
    media_image2.png
    329
    312
    media_image2.png
    Greyscale

Figure 3

Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 5-8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moulton (US 1,070,513) in view of Phillips (US 601,380).
20.	Regarding claim 5, Moulton discloses the limitations of claim 1, as described above, but Moulton does not teach a second barb. However, Phillips teaches a second barb (Fig 8) extending from said post; 
said second barb spaced from said first barb along said axis (Fig 8); and 
said second barb swept towards said bottle cap remover portion (Fig 8).
It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have modified cork puller of Moulton by incorporating second barb taught by Phillips for beverage tool to engage more securely solid debris. 

    PNG
    media_image3.png
    423
    556
    media_image3.png
    Greyscale

Annotated Figure 8

21.	Regarding claim 6, Moulton, as modified by Phillips, discloses the limitations of claim 5, as described above, and further discloses the beverage tool of claim 5 whereas said first barb and 
22.	Regarding claim 7, Moulton, as modified by Phillips, discloses the limitations of claim 5, as described above, and further discloses the beverage tool of claim 5 whereas said first barb is spaced distally from said second barb at a distal end of said post (Fig 8 of Phillips).  

23.	Regarding claim 8, Moulton, as modified by Phillips, discloses the limitations of claim 5, as described above, and further discloses the beverage tool of claim 5 whereas said first barb and said second barb are wider medially at their base and narrower towards their point (Fig 8 of Phillips).  

24.	Regarding claim 16, Moulton discloses the limitations of claim 1, as described above, but Moulton does not teach first and second barb extending along an axis F1, F2 respectively. However, Phillips teaches the beverage tool of claim 1 further comprising:
said first barb extending along an axis F1 to a point (Fig 8 of Phillips); 
said second barb extending along an axis F2 to a point (Fig 8 of Phillips); 
whereas said axis F1 and axis F2 are substantially parallel (Fig 8 of Phillips). 
It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have modified cork puller of Moulton by incorporating first and second barb extending along an axis F1 and F2 respectively to point taught by Phillips for beverage tool to engage more securely solid debris. 

    PNG
    media_image4.png
    435
    438
    media_image4.png
    Greyscale

Annotated Figure 8
 
25.	Regarding claim 17, Moulton, as modified by Phillips, discloses the limitation of claim 16, as described above, and further discloses the beverage tool of claim 16 further whereas axis F1 and axis F2 are angled less than 45 degrees from a central axis of said post (Fig 8 of Phillips, the axis F1 and F2 are angled less than 45 degree from central axis).

26.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moulton (US 1,070,513) in view of Colgan (US 2014/0157958).
27.	Regarding claim 12, Moulton discloses the limitations of claim 1, as described above, but Moulton does not teach first trademark. However, Colgan teaches the beverage tool of claim 1 

    PNG
    media_image5.png
    315
    502
    media_image5.png
    Greyscale

Annotated Figure 1 of Colgan

28.	Regarding claim 13, Moulton discloses the limitations of claim 1, as described above, but Moulton does not teach second trademark. However, Colgan teaches the beverage tool of claim 1 further comprising: a second trademark flat (Fig 1 of Colgan) with a trademark thereon positioned distal to said oblong aperture of said rigid bottle opener. It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have modified cork puller of Moulton by incorporating second trademark taught by Colgan for helping user to identify easily company’s brand.  




Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM V TRUONG whose telephone number is (571)272-7576. The examiner can normally be reached Mon-Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA CARTER can be reached on (571)-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723